Citation Nr: 9915175	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for post-traumatic stress disorder 
(PTSD) as a result of VA hospitalization.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for an umbilical hernia as a result 
of VA hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In a November 1996 rating 
decision, the RO denied entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for PTSD.  In a June 
1997 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for an umbilical 
hernia.

The veteran also completed an appeal of a January 1997 rating 
decision, which continued a noncompensable (zero percent) 
evaluation for arteriosclerotic heart disease, for which the 
veteran had previously been granted compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).  However, in an 
August 1998 rating action, the RO proposed severance of 
compensation for this disability, and, in a December 1998 
rating decision, the RO severed compensation for this 
disability.  The Board would point out that, in his April 
1999 Brief on Appeal, the veteran's representative indicated 
that the veteran sought a higher evaluation for his 
arteriosclerotic heart disease, and the Board views this 
document as indicating disagreement with the December 1998 
rating action.  In view of the RO's severance of compensation 
for arteriosclerotic heart disease, the Board finds that the 
issues of severance of compensation and entitlement to a 
compensable evaluation must be adjudicated together, as they 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Therefore, the Board refers this 
matter back to the RO for appropriate action, to include the 
issuance of a Statement of the Case on the issue of severance 
of compensation for arteriosclerotic heart disease.

Also, the Board observes that, in his August 1997 Substantive 
Appeal, the veteran requested a VA hearing, and the RO 
scheduled such a hearing for November 1997.  However, in a 
statement received by the RO in October 1997, the veteran 
withdrew his hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD was not incurred or aggravated as a 
result of a VA hospitalization in 1994.

3.  There is no competent medical evidence of a nexus between 
the veteran's umbilical hernia and VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for PTSD as a result of VA hospitalization have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for an umbilical hernia as a result of VA 
hospitalization is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented well-grounded 
claims.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claims are well 
grounded; that is, the claims must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claims are 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

II.  PTSD

As a preliminary matter, the Board observes that the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

Initially, the Board would point out that the evidence of 
record clearly shows that the veteran incurred PTSD 
coincident with a VA hospitalization in January 1994.  He 
first reported problems with depression in May 1994, and a VA 
treatment record from that date reflects that he had suffered 
from depression since a January 1994 earthquake and that he 
was a VA inpatient at the time of the earthquake.  PTSD 
symptoms related to the earthquake were first noted in a May 
1995 VA treatment record.  A June 1996 statement from a VA 
psychiatrist reflects the veteran's history of a panic attack 
during the January 1994 earthquake, and the psychiatrist 
noted that the veteran's PTSD "is related to treatment at a 
VA Medical Center."  The Board also observes that the 
veteran was examined by a VA psychiatrist in October 1996.  
The examination report reflects that the veteran reported 
being traumatized by a January 1994 earthquake while 
hospitalized in a VA facility.  The examiner reviewed the 
veteran's claims file and rendered a diagnosis of severe PTSD 
"secondary to earthquake."

The question then becomes whether the veteran incurred PTSD 
"as the result of hospitalization."  In this regard, the 
Board has reviewed VAOPGCPREC 7-97 (January 29, 1997), which 
addresses situations in which a disability is incurred during 
a VA hospitalization but is unrelated to a program of medical 
treatment.  In this opinion, the VA General Counsel (GC) 
noted that the term "hospitalization" is not restricted to 
activities specifically related to care and treatment; 
rather, this term encompasses the entire program of 
maintaining or lodging a patient during the period of 
hospitalization.  However, the GC also distinguished between 
cases where an injury was caused by a condition or 
circumstance of hospitalization and cases where an injury was 
merely incurred coincident with hospitalization "but due to 
some other cause."  Id. at 3-4.

The GC noted that it was "probably impossible to state a 
general rule for determining whether such a causal connection 
is present in any given case," but the GC also noted that, 
in the absence of statutory or regulatory guidance in making 
that determination, relevant guidance could be drawn from 
judicial decisions addressing workers' compensation law.  To 
this extent, the GC cited O'Leary v. Brown-Pacific-Maxon, 
Inc., 340 U.S. 504 (1951), a workers' compensation case in 
which the United States Supreme Court held the following:

The test of recovery is not a causal 
relation between the nature of employment 
of the injured person and the accident.  
Nor is it necessary that the employee be 
engaged at the time of the injury in 
activity of benefit to his employer.  All 
that is required is that the 'obligations 
or conditions' of employment create the 
'zone of special danger' in which the 
injury arose.

Id. at 506-07.  The GC noted that the O'Leary standard "may 
provide a general framework for determining whether injuries 
arose as the result of hospitalization" for purposes of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).  Furthermore, the 
GC noted that "[i]f the circumstances or conditions of 
hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization."  VAOPGCPREC 7-97 at 7.  In making 
that determination, considerations include identifying the 
specific cause of the incident causing the injury and 
ascertaining whether that cause is attributable to the 
circumstances and conditions of the hospitalization.  Id. at 
7-8.  

In view of this, the Board finds that the veteran's 
incurrence of PTSD, while coincident with a VA 
hospitalization, was not the result of such hospitalization.  
Even construing 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
as covering the circumstances of hospitalization beyond 
medical care, the evidence in this case reflects that that 
the cause of the veteran's PTSD was an earthquake, and this 
event surely cannot be construed as a circumstance caused by 
the VA facility.  Rather, the evidence reflects that the 
veteran incurred PTSD as a result of a cause over which the 
VA had no control.  Again, the Board observes that VAOPGCPREC 
7-97 does not set forth a general rule for what a "result" 
of hospitalization is, but the Board finds that the facts of 
this case much more closely resemble the factual scenario of 
an outside cause, rather than the factual scenario of 
causation on the part of the medical facility.

The Board has considered the veteran's contentions in this 
regard and observes that the veteran has maintained that his 
incurrence of PTSD resulted from risks created by 
circumstances or incidents of hospitalization.  The Board is 
cognizant of the extraordinary circumstances from which this 
case arose and is sympathetic with the veteran in light of 
those circumstances.  However, the veteran has not been shown 
to possess the requisite medical expertise to render an 
opinion regarding causation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, while there is evidence showing the incurrence of 
PTSD coincident with the veteran's hospitalization a VA 
facility in January 1994, the Board finds that the evidence 
of record does not support the conclusion that the veteran 
incurred PTSD as a result of hospitalization or treatment by 
the VA.  As such, it is the conclusion of the Board that the 
preponderance of the evidence is against his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for PTSD.  In reaching this conclusion, 
the Board has considered the doctrine of reasonable doubt, as 
set forth in 38 U.S.C.A. § 5107(b) (West 1991).  However, as 
the preponderance of the evidence is against the veteran's 
claim, this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Umbilical hernia

In this case, the veteran has contended that he sustained an 
umbilical hernia rupture as a result of a fall down a flight 
of stairs that occurred while hospitalized at a VA facility 
and during an earthquake in January 1994.

The evidence of record reflects that the veteran's umbilical 
hernia problems were first noted in a December 1994 VA 
medical record.  He was scheduled for hernia repair in May 
1995 but did not undergo such surgery.  Rather, he underwent 
umbilical hernia repair at a VA facility in January 1996, and 
records from that date reflect the veteran's reported history 
of sustaining an injury to the umbilical hernia during the 
January 1994 earthquake.  A February 1996 VA treatment record 
indicates that the veteran was doing well following umbilical 
hernia repair.  None of the veteran's examining physicians 
have rendered an opinion regarding the etiology of this 
disorder.

In this case, there is no competent medical evidence of 
record indicating a nexus between the veteran's current 
umbilical hernia and treatment at a VA facility.   Indeed, 
the only evidence of record suggesting such a nexus is the 
veteran's lay opinion.  However, the Board again observes 
that the veteran has not been shown to possess the requisite 
medical expertise to render an opinion regarding causation. 
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  With regard to the 
notations of the veteran's reported history of an umbilical 
hernia injury during the 1994 earthquake, the Board would 
point out that evidence which is simply information recorded 
by a medical examiner and unenhanced by any additional 
medical commentary from that examiner does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for an umbilical hernia is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1464, 1467-68 (Fed. Cir. 1997) ("there is nothing in the 
text of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well-grounded' claim").

In the appealed June 1997 rating decision, the RO denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for an umbilical hernia on the 
merits, while the Board has denied this claim as not well 
grounded.  Regardless of the basis of the RO's denial, 
however, the Board observes that the United States Court of 
Appeals for Veterans Claims has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for PTSD as a result of VA hospitalization 
is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for an umbilical hernia as a result of VA 
hospitalization is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

